Case 1:19-cr-00369-APM Document 82 Filed 03/10/20 Page 1 of 2

FILED

UNITED STATES DISTRICT AND BANKRUPTCY COURTS MAR 10 2020
FOR THE DISTRICT OF COLUMBIA

CO 109A - Rev, 3/2010

Clerk, U.S. District and

Bankruptcy Courts
UNITED STATES OF AMERICA

 

VS. Civil/Criminal No.: 19-cr-369 (APM)

TERRELL ARMSTEAD

 

NOTE FROM JURY ;
@ Clanty en venve —> Should we be considering
venvy w/ (very tlement ot ne charges? In’
other words ofiol every achon have +o” rtp Pper7—

in the Distict In or ler fr it to be relevant : ? (fort,
Conhnve _ completed

Ex. Intestate Commerce

- Acts had to be betwem anche str
and the Dittrict not jut two stertes
hed Rieu Tava ¢ Virginia.

 

@ What ws the definition of © pre pondérancé of The
endene” 7

 

 

 

Date: 3 jio | 20
Time: 1 : 5 $ am

 

 
Case 1:19-cr-00369-APM Document 82 Filed 03/10/20 Page 2 of 2

FILED

ory
UNITED STATES DISTRICT AND BANKRUPTCY COURTS MAR ¥0 2920

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

CO 109A - Rev, 3/2010

UNITED STATES OF AMERICA

 

 

 

) -
) >
vs. ) Civil/Criminal No.: 19-cr-369 (APM)
) sS
TERRELL ARMSTEAD )
)
NOTE FROM JURY .
€ Ho! . P ee ) ) os
On we R@arwre Soc - dis pose Z
CLOS WwW ee SUL DeO Oar wo L

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nase SAO -L0
Time: 2 30 p Tn

 

 
